DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    48
    310
    media_image1.png
    Greyscale
. 
Information Disclosure Statement
The information disclosure statements (IDS), dated 11/15/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the Claims

Applicant's response to restriction requirement and election of group I corresponding to claims 1-10 and 13-14 without traverse, in the reply filed on 11/15/2021 is acknowledged. 
The examiner also acknowledges applicant newly added claim 15, and the claims is grouped into the group I claims.  
Claims 11 and 12 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
However, a search of the prior art failed to uncover a reference that teaches applicants’ claimed bicyclic peptide(s). Aaccordingly, the claim 1 and its dependent claims are found allowable, see the Reasons for Allowance below. 

The withdrawn claims are subjected to rejoinder. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Based on the above, the claims 1-15 are allowed. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to uncover a reference that teaches applicants’ claimed bicyclic peptide(s) with the recited limitations. 
Generic teachings of cyclic peptides and the design of PCSK9 inhibitors are known (Josephson et al, Drug Discovery Today, Vol.19, No.4, April 2014, 388-399; Zhang et al, Nature structure & molecular biology, Vol.24, No.10, Oct 2017, 848-856). Also identification of small peptide that inhibits PCSK9 protein binding to the LDL receptor is also established (Zhang et al, The Journal of Biological Chemistry, Vol.289, No.2, 10 Jan 2014, 942-955). However, none of the prior art gives an indication to the skilled person(s), which would motivate them to modify the prior art cyclic peptides in such a way as to arrive at the presently claimed bicyclic peptides. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658